Citation Nr: 0209064	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  97-28 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a nervous 
disorder, to include sleepwalking.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from July 1970 
to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania, which 
denied service connection for immature personality manifested 
by sleepwalking.  The veteran perfected a timely appeal of 
this determination to the Board.  

In October 1999 the Board remanded the veteran's case to the 
RO for readjudication of the veteran's claim on the basis of 
whether new and material evidence has been submitted 
sufficient to reopen the claim.  In a March 2002 supplemental 
statement of the case, the RO denied the veteran's attempt to 
reopen his claim of entitlement to service connection.  The 
adjudication as articulated under 38 C.F.R. § 3.156(a) having 
been completed, the veteran's case is again before the Board 
for appellate review.


FINDINGS OF FACT

1.  In a November 1988 rating action, the RO denied service 
connection for sleepwalking; the veteran was provided notice 
of the decision and of his appellate rights, and did not 
appeal.

2.  Evidence added to the record since the November 1988 
rating decision that denied the veteran's claim of 
entitlement to service connection for sleepwalking is so 
significant that it must be considered in order to fairly 
decide the merits of the case.



CONCLUSIONS OF LAW

1.  The RO's unappealed November 1988 rating decision, which 
denied the veteran's claim of service connection for 
sleepwalking, is final.  38 U.S.C. § 4005 (1988); 38 C.F.R. 
§ 3.104(a)(1988).

2.  Evidence received since the November 1988 RO rating 
decision is new and material; the claim of entitlement to 
service connection for psychiatric disability is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1988, the veteran filed a claim seeking service 
connection for sleepwalking and reported that he began having 
this problem in 1970.  In a November 1988 rating action, the 
RO denied service connection for sleepwalking.  The service 
medical records, as well as no pre-service or post-service 
medical evidence, were associated with the claims folder at 
the time of this determination.  The RO reasoned that 
sleepwalking was not a disease or injury for which VA 
disability compensation was available.  The RO notified the 
veteran of the decision in November 1988 and he did not 
appeal.

Because the veteran did not submit a Notice of Disagreement 
(NOD) to the November 1988 rating decision, it became final 
based on the evidence then of record.  38 U.S.C. § 4005 
(1988); 38 C.F.R. § 3.104(a) (1988).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed the Secretary shall reopen the 
claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  As defined by regulation, new and material evidence 
means evidence not previously submitted to agency decision 
makers, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There is no requirement, however, that 
in order to reopen a claim, that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
create a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the Federal 
Circuit, reviewing the history of 38 C.F.R. § 3.156(a), 
including comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.

Evidence associated with the claims file since the November 
1988 rating action includes the veteran's service medical 
records (in a January 1997 letter, the RO notified him that 
they were not of record and were being sought); VA 
hospitalization and outpatient treatment records; the 
transcript of the veteran's testimony at a hearing conducted 
before a hearing officer at the RO in January 1999; and 
statements and written argument submitted by the veteran and 
his representative.

Of particular significance are the service medical records, 
which show that the veteran's sleepwalking was attributed to 
his immaturity.  These records also indicate that the veteran 
reported "a lifelong history of regularly walking in his 
sleep."  The Board notes, however, that in his January 1999 
hearing testimony, the veteran challenged the notion that he 
sleepwalked prior to service and asserted that his family 
physician could substantiate that fact.  He also testified 
that the sleepwalking was due to his in-service stress and 
that he had this problem since that time.  In addition, the 
post-service medical evidence shows that the veteran has now 
been diagnosed as having a psychiatric disability for which 
service connection is available, i.e., dysthymia or a 
dysthymic disorder.  Indeed, in its March 2002 rating 
decision, a copy of which is included in the SSOC issued that 
same month, the RO noted that the veteran's had included an 
assertion of service connection for a nervous condition in 
support of this claim.

The above evidence bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim, especially in light of the basis of the RO's November 
1988 rating decision.  Having determined that new and 
material evidence has been added to the record, the veteran's 
claim for service connection for a nervous disorder is 
reopened.  


ORDER

The application to reopen the claim of service connection for 
a nervous disorder, to include sleepwalking, is granted to 
this extent only.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

